USCA1 Opinion

	




          November 25, 1992                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                _____________________          No. 92-1043                               DONALD PEARSON, ET AL.,                               Plaintiffs, Appellants,                                          v.                                MICHAEL FAIR, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. A. David Mazzone, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                         Torruella and Selya, Circuit Judges,                                              ______________                             and Zobel,* District Judge.                                         ______________                                _____________________               Joseph D.  Halpern, with  whom David  R. Geiger, Michele  A.               __________________             ________________  ___________          Whitham and Foley, Hoag & Eliot, were on brief for appellants.          _______     ___________________               Abbe L.  Ross, Assistant Attorney General,  Criminal Bureau,               _____________          with whom  Scott Harshbarger, Attorney General, was  on brief for                     _________________          appellees.                                 ____________________                                 ____________________                                        ____________________          *  Of the District of Massachusetts, sitting by designation.                    TORRUELLA, Circuit  Judge.   In this appeal,  we review                               ______________          whether the  district court erred  in finding that  plaintiffs --          six  inmates who are committed as  sexually dangerous persons1 at          the  Treatment  Center  for  sexually dangerous  persons  at  the          Massachusetts   Correctional   Institute   in  Bridgewater   (the          Treatment Center)  -- were  not "prevailing parties"  entitled to          attorney's fees under 42 U.S.C.   1988.                                          I                                          I                    Since  1974,  isolation  of inmates  at  the  Treatment          Center has been governed  by a Consent Decree and  a Supplemental          Consent Decree entered  by Judge Wyzanski in  King v. Greenblatt,                                                        ____    __________          C.A.  No. 72-788-MA.2  See  generally King v.  Greenblatt, 489 F.                                 ______________ ____     __________          Supp.  105  (D.Mass.  1980).   The  Supplemental  Consent  Decree          provided inter alia                     _____ ____                      1.  Defendants  [the Commissioner  of the                      Department   of    Mental   Health;   the                      correctional  officers  at the  Treatment                      Center  and  the  Superintendent  of  the                      Correctional  Institute  at  Bridgewater]                      shall  not  use  or  permit  the  use  of                      discipline or punishment . . . .                      2.  To  the   extent  patients  at   said                      Treatment   Center  are   sequestered  or                      segregated  by  themselves  in  rooms  or                      cells used at  least in  part to  isolate                      patients  for  behavior  defendants  deem                      inappropriate and unacceptable,                                        ____________________          1  See Mass. Gen. L. ch. 123A,    1-9.              ___          2  The Supplemental  Consent Decree was entered eight  days after          the original Consent Decree.             The facts of this case have been fully described by this court          on two  previous occasions.   See Pearson v.  Fair, 935 F.2d  401                                        ___ _______     ____          (1st Cir. 1991)  (Pearson II); Pearson v. Fair, 808 F.2d 163 (1st                            _______      _______    ____          Cir. 1986)  (Pearson I).  We  only relate the facts  pertinent to                       _______          this appeal.                      (a)  such   sequestering  or  segregation                      shall  be  effected  in  conformity  with                      minimum   standards  of   procedural  due                      process, including notice of the kinds of                      behavior which may lead  to sequestering,                      notice    of   particular    charges   or                      complaints    of   such    behavior,   an                      opportunity to be heard and confront such                      charges   or   complaints   and   present                      evidence  in  rebuttal, a  hearing before                      persons other than  the complainant,  and                      notice   and   a   written    record   of                      disposition    sufficient    to    permit                      administrative review;                      (b)  such   sequestering  or  segregation                      shall  be in  locations which  conform to                      minimum  standards of human decency . . .                      .          The  consent decree did not  require the defendants  to adhere to          specific  or   detailed  policies  governing   isolation  at  the          Treatment  Center.  However, defendants adopted certain isolation          policies and procedures, none  of which were specifically ordered          or approved by the district court.  Pearson I, 808 F.2d at 165.                                              _______          A.  Pearson I          A.  Pearson I              _______                    In  December of  1981,  six inmates3  at the  Treatment          Center  filed   a  pro  se   civil  complaint  seeking   to  have                             ___  __          defendants4  held   in  contempt  of  court   for  their  alleged          violations  of the  King  decrees.    In  January  of  1981,  the                              ____          plaintiffs,  represented  by  court-appointed counsel,  filed  an                                        ____________________          3  The inmates were Donald Pearson, Albert Gagne, Joseph Johnson,          Lynwode Paquette, Michael Kelley and Francis O'Connor.           4   The  defendants were  the Commissioner  of the  Department of          Correction of the Commonwealth of Massachusetts, the Commissioner          of  the  Department  of  Mental  Health of  the  Commonwealth  of          Massachusetts,   the   Superintendent   of    the   Massachusetts          Correctional Institute  at Bridgewater, the  Administrator of the          Treatment Center and the Supervisor of the Treatment Center.                                          -3-          amended  complaint  seeking  as  a  matter  of  federal  law  the          imposition  of  detailed  policies  governing  isolation  at  the          Treatment Center and  injunctive relief requiring the  defendants          to comply with the  King consent decrees.  The  amended complaint                              ____          also requested  that  the defendants  be  found in  contempt  and          sought related sanctions.                      From 1982 to 1986,  plaintiffs brought various  motions          seeking, among other  things, that defendants be bound  to follow          their  own isolation policies and the enforcement of the terms of          the  King   consent  decrees.    Plaintiffs   also  claimed  that               ____          defendants' isolation policies and procedures violated  the equal          protection  and   due  process  clauses  of   the  United  States          Constitution  because they  failed to comply  with Massachusetts'          seclusion  and restraint law.5   As a  result of  the request for          injunctive  relief, defendants  were  forced to  comply with  the          stipulation  in  the King  consent decrees  which provided  for a                               ____          hearing before continuing the sequestration of patients.6                                        ____________________          5  Mass. Gen. L. ch. 123,   21.          6  This initial injunctive relief was obtained because defendants          sequestered Albert  Gagne, beginning on  September 30, 1982.   On          October 22, 1982, plaintiffs' filed a  motion seeking a temporary          restraining  order   and  a  preliminary  injunction  to  prevent          defendants  from continuing  to  sequester plaintiff  Gagne.   On          October  25, the district court denied the motion for a temporary          restraining  order, but  referred  the motion  for a  preliminary          injunction  to a  Magistrate.   Following  a Magistrate's  Report          recommending  that plaintiffs'  motion be  granted in  part since          defendants were violating their own  policies, defendants granted          plaintiff Gagne a hearing before continuing his sequestration.               On September  12, 1983, the  plaintiffs brought  a new  motion          seeking  a  finding  of  contempt, sanctions  and  a  preliminary          injunction.  After numerous evidentiary proceedings, a Magistrate                                         -4-                    On  November 19,  1985, following  extensive settlement          discussions between the parties and  a suggestion by the district          court at a status  conference, defendants filed "Revised Policies          and Procedures"  (Revised Policies) for the  isolation of inmates          at the Treatment Center.                    On  April 4,  1986, the  district court issued  a final          order  ordering   inter  alia  that  defendants   in  all  future                            _____  ____          isolations at the  Treatment Center comply with the  King consent                                                               ____          decrees  and the  Revised  Policies.   Defendants  appealed.   In          Pearson I, we vacated  the district court's order.   We concluded          _______          that  the  district  court had  disposed  of  the  merits of  the          controversy without the benefit of an evidentiary hearing and had          failed  to make  the necessary  findings to  conclude that,  as a          matter of federal law,  the defendants were bound by  the Revised          Policies.  The case was remanded and reassigned to Judge Young.7          B.  Pearson II          B.  Pearson II              _______                    Between  July  and  December  1988,  plaintiffs  sought          preliminary injunctive relief against the repeated  isolations of          plaintiff Calvin Tate.                      On   July  12,  1988,   plaintiffs  sought  preliminary                                        ____________________          recommended the denial of plaintiffs' motion.  Other hearings and          further  motions  followed  which  are not  relevant  here.    As          explained  in more detail above,  on April 4,  1986, the district          court  approved the  Magistrate's Report and  Recommendation, and          entered  an  order  binding   the  defendants  to  their  Revised          Policies.          7   We note that the  district court granted an  interim award of          attorneys' fees  to  plaintiffs in  the  amount of  $7,379.12  on          February 4, 1988.                                          -5-          injunctive relief  seeking plaintiff Tate's immediate  release on          the ground that he was sequestered in a manner which violated the          King decrees and the Revised  Policies.  On July 28, 1988,  Judge          ____          Young  denied that motion without  prejudice to its renewal after          August 15,  1988, if plaintiff  Tate had  not been  released from          seclusion  by  that  time.    Although  Judge  Young  found  that          plaintiff Tate had "shown  a reasonable likelihood of  success in          proving  that  the Revised  Policies  and  Procedures embody  the          procedural due process standards to  which Tate is entitled under          the  King decrees,"  and that the  defendants were  violating the               ____          King  decrees,  he concluded  that  the  public interest  --  the          ____          defendants' good faith belief that plaintiff Tate was a danger to          himself  and others  --  outweighed the  injuries plaintiff  Tate          suffered from sequestration.                    It  was  not long  before  plaintiffs  returned to  the          district  court.  On August  17, 1988, they  renewed their motion          for  injunctive relief seeking the release of plaintiff Tate from          isolation and  that the defendants refrain  from sequestering any          patient  at the  Treatment Center except  in compliance  with the          King  decrees  and  the  Revised Policies.    Plaintiffs  further          ____          requested inter alia that the district court order                     _____ ____                      (1)  the defendants  to  give  a  patient                      facing   sequestration  one   hour  prior                      written  notice   detailing  the  alleged                      behavior  that  led to  the sequestration                      sanction;                      (2)   that  any  person  on  the  Special                      Clinical  Staff Conference  ("SCSC") [the                      Committee  which  made  the decisions  to                      isolate    inmates]    be   a    licensed                                         -6-                      psychiatrist;                       (3)   that   the   treatment   plan   for                      sequestered patients specify why  (i) the                      patient posed "a clear and present danger                      to himself or others," (ii) sequestration                      is  an  clinically  appropriate  form  of                      treatment   and   (iii)  no   other  less                      restrictive   form    of   treatment   is                      appropriate.          In response to plaintiffs' motion,  Judge Young held an emergency          hearing on August 18, 1988.  Judge Young concluded that the order          of  July 22, 1988 --  finding that plaintiffs  had demonstrated a          likelihood of success in proving  violations of the King  decrees                                                              ____          by  defendants --  should stand.   More importantly,  Judge Young          issued  an injunction to take effect on August 26, 1988, ordering          defendants                       (1)  to  refrain  from  sequestering  any                      patient  except  in  compliance with  the                      King  consent  decrees  and  the  Revised                      ____                      Policies and Procedures;                      (2) to include a licensed psychologist in                      the determination of  the SCSC  reviewing                      any  sequestration   and  such  treatment                      review shall indicate the treatment to be                      afforded [to] the person  sequestered and                      how the sequestration contributes  to the                      treatment.          Defendants,  however,  chose not  to sit  by  idly and  watch the          August 26 injunction  bind them to  their Revised  Policies.   On          August  24,  1988,  two  days  before  the  injunction  would  be          effective,   the   defendants   released   plaintiff   Tate  from          sequestration and they issued a document titled "Isolation Policy          and Procedure" ("Isolation Policy"), which expressly repealed the          Revised  Policies.     They  notified  the   district  court  and                                         -7-          plaintiffs on August 25.                    The Isolation  Policy constituted a broad  expansion of          defendants'   discretion   to   sequester   patients.     A   few          illustrations  suffice: (1) the  defendants purported to transfer          from  the SCSC to the  Administrator of the  Treatment Center and          his  Assistant  the   authority  to  make   final  determinations          regarding  isolation;  (2) under  the  Policy,  a valid  clinical          reason to  continue  the isolation  was  a determination  by  the          initial  isolation clinician8  that the  patient would  interfere          "with the orderly  administration of and  treatment goals of  the                    _______  ______________          Treatment Center";  and (3)  the Administrator  had the  power to          suspend  the Isolation Policy or parts thereof, if in his opinion          there existed "concerns for  the safety of patients and  staff at          the Treatment Center, and/or concerns for the safe administration                                                        ____ ______________          of the facility . . . ." (emphasis added).9                      On   August  24,   1988,  the   same  date   defendants          unilaterally replaced the  Revised Policies,  plaintiffs filed  a          motion requesting  the  partial modification  of the  preliminary          injunction that was  to go into effect on August  26.  Plaintiffs          requested that the district court                      (1)  specify  that  any further  clinical                      review conducted by defendants concerning                                        ____________________          8  Initial Isolation Clinician was defined as "[a] member of  the          [Department of  Mental Health]  clinical staff designated  by the          Administrator  to  evaluate  a patient  who  has  been  placed in          isolation."          9  In  a post-trial  opinion, the district  court concluded  that          "the  unilateral adoption  of the  Isolation Policy  violated the          consent decrees . . ."  Opinion of August 28, 1989, at 98.                                          -8-                      plaintiff Tate shall comply with the King                                                           ____                      consent decrees and  the defendants'  own                      Revised  Policies   and  Procedures;  (2)                      delete  the  provision in  the injunction                      allowing    defendants    to    sequester                      plaintiff Tate by the unilateral decision                      of the Administrator; (3) specify that no                      appeal may be taken from a treatment plan                      except by the patient and the appeal must                      be decided solely  upon materials in  the                      record.                    On  August  26,  1988,  Judge  Young  issued  an  order          modifying  the preliminary  injunction.   Judge  Young bound  the          defendants  to  the  King  consent   decrees  and  to  the  newly                               ____          promulgated Isolation Policy, except  that he modified the Policy          so that  (1) only  qualified psychiatrists and  psychologists may          serve  as  Initial  Isolation  Clinicians  and  Isolation  Review          Clinicians; and  (2) the  defendants were barred  from suspending          the Isolation Policy, even in an emergency.                    Plaintiffs presented their  objections to the Isolation          Policy on August 30, 1988 and  requested that the August 26, 1988          preliminary injunction  be further  modified (1) to  restrict the          use of  isolation to inmates  presenting a likelihood  of serious          harm  to   himself  or   others;  (2)  to   allow  administrative          modification of a treatment plan  only by a "legitimate clinician          on legitimate clinical grounds only"; and (3) to measure the time          requirements in the Policy by ordinary calendar days, rather than          "working days."                    On September  22, 1988,  at a status  conference, Judge          Young  ordered  the parties  to meet  and  work out  more precise          language  for the  Isolation Policy.   More  significantly, Judge                                         -9-          Young adopted  two of plaintiffs' three  suggested amendments: he          ordered  that  modification  of   an  initial  clinical  decision          requiring isolation be made only with the written  concurrence of          a psychiatrist or  psychologist, and he amended the definition of          "days"  as  used in  the  Policy  to  mean  "all days,  not  just          workdays."                    On  November 4,  1988,  plaintiffs filed  a motion  for          modification of the preliminary injunction in response to another          allegedly unlawful  isolation of plaintiff Tate.   They requested          that  the  district  court   issue  an  order  further  modifying          defendants' Isolation Policy by:                      (1)  defining "isolation," as used in the                      Policy,  to mean  the confinement   of  a                      patient  in any place of seclusion, other                      than in his  room for the night  or for a                      security count;                       (2)    permitting   the  isolation  of  a                      patient     only      under     emergency                      circumstances,  such   as  the  patient's                      extreme   physical  violence,   attempted                      suicide  or  serious  disruption  of  the                      therapeutic environment, or conduct which                      clearly  demonstrates   the  serious  and                      imminent threat of such behavior.          On  November 21,  1988,  following  a  hearing  held  three  days          earlier, Judge  Young entered an order  modifying the preliminary          injunction of August 26, 1988 by "[d]efining 'isolation,' as used          in the Policy, to mean the confinement of a patient in the Crisis          Unit or any  other place  within the institution  other than  the          patient's room for more than eight  hours per day."  In addition,          Judge  Young  adopted   plaintiffs'  proposed  modification  that          isolation  be  permitted  only   in  "emergency  situations"  and                                         -10-          plaintiffs' definition of "emergency situations."                     On January  18, 1989,  Judge Young recused  himself and          the case was reassigned to Judge Mazzone.  The case went to trial          on  March 16,  1989.10   At trial,  plaintiffs asserted  that the          equal protection  clause of the  Constitution required defendants          to   comply  with  Massachusetts'  seclusion  and  restraint  law          applicable  to  civilly   committed  mental  health   patients.11          Plaintiffs  also claimed that the defendants engaged in a pattern          and practice of violating the  King decrees, that the defendants'                                         ____          sequestration practices violated procedural due  process and that          the  conditions of  confinement  failed to  comport with  minimum          standards of human decency.                    On August 28, 1989, Judge Mazzone dismissed the amended          complaint and entered judgment for  defendants.  In a  thoughtful          and  comprehensive  opinion,  Judge Mazzone  concluded  that  the          plaintiffs had not  succeeded on  any of their  claims at  trial.          Judge Mazzone then entered an order vacating the Isolation Policy          and staying Judge Young's preliminary injunctions until such time          as the  isolation problem  could be comprehensively  addressed in          the context of  the King case  (which had been reopened  by Judge                              ____          Young).                      Following  their  loss  at trial,  plaintiffs  filed  a                                        ____________________          10   The Pearson case was consolidated  for trial with Langton v.                   _______                                       _______          Johnson, 928 F.2d 1206 (1st Cir. 1991).  Langton involved a broad          _______                                  _______          challenge to the defendants' treatment practices for the sexually          dangerous persons interned in the Treatment Center.            11  See Mass. Gen. L. ch. 123,   21.                ___                                         -11-          motion  for  attorneys'   fees  and  costs   in  the  amount   of          $658,452.92.12     On  January  31,  1990,   the  district  court          declined to  award plaintiffs  the requested $673,558.03.   Judge          Mazzone found that                      there  has  been enormous  improvement in                      physical  facilities  and in  therapeutic                      treatments, but I cannot  attribute those                      achievements to present counsels' efforts                      in any meaningful way  . . . . Similarly,                      it   was   the    prescient   and    wise                      intervention of Judge  Young with  regard                      to  the  sequestration  practice  at  the                      Treatment  Center  which has  resulted in                      the interim  policy now  in effect .  . .                      neither of the  plaintiffs' counsel  took                      part  in the  formulation  of the  final,                      interim policy, or aided in its drafting.                      Judge Young did not adopt the suggestions                      of  counsel,  but  was   required,  under                      pressure of time, to forge a sensible and                      workable  course  between  the  positions                      taken by both sides.          The district court, however,  found that plaintiffs had "achieved          a  minor, but  recognizable change  in the  parties' relationship          over the course  of the  eight years of  litigation" and  awarded          plaintiffs  a limited  award of  $69,000 in  attorneys'  fees and          costs.   Plaintiffs  appealed the  entering of  judgment for  the          defendants and the award  of attorneys' fees.  Defendants  cross-          appealed the attorneys' fees award.                        In Pearson  II,  935  F.2d  401  (1st  Cir.  1991),  we                       _______          affirmed  the district  court's  judgment for  defendants on  the          merits,  but vacated the grant of a "limited" award of attorneys'          fees.  We concluded that the district court had failed to explain                                        ____________________          12  Plaintiffs  claimed fees for the entire  litigation deducting          only the prior interim award of $7,379.12                                         -12-          clearly  two  issues:  (1)  whether  plaintiffs'  lawsuit  had  a          "catalytic  effect" in  bringing  about a  change in  defendants'          isolation policies; and (2), if  so, what method was used by  the          district court to award attorneys' fees.  Id. at 416.                                                      ___                    On remand,  the plaintiffs  filed a renewed  motion for          attorneys' fees in the amount of $736,456.03.  The district court          denied  plaintiffs'  motion  and   refused  to  award  any  fees.          Plaintiffs  appeal from this order.  For the reasons that follow,          we vacate.                                            II                                          II                    The Fees Act,  42 U.S.C.   1988,  provides in pertinent          part,  that in  actions brought  under the  Civil Rights  Act, 42          U.S.C.     1983, "the  court, in  its  discretion, may  allow the          prevailing party . . . a reasonable attorney's fee as part of the          costs."                      In Hensley v. Eckerhart, 461 U.S.  424, 433 (1983), the                       _______    _________          Supreme Court defined a "prevailing party" as one who "succeed(s)          on any significant issue in litigation which achieves some of the          benefits  the parties sought in  bringing suit."   See also Texas                                                             ________ _____          Teachers  Ass'n v.  Garland School  Dist., 489  U.S. 782,  792-93          _______________     _____________________          (1989)  ("The touchstone of the prevailing  party inquiry must be          the material alteration  of the legal relationship of the parties          in  a  manner  which  Congress  sought  to  promote  in  the  fee          statute.").                     Under  Section 1988,  a  litigant may  be considered  a          prevailing  party for  attorneys' fees  purposes if  the litigant                                         -13-          either (1)  succeeds "on a significant issue  in litigation which          achieves some of the  benefit the parties sought in  bringing the          suit"  or (2)  even  absent  success  on  the  merits,  "[if  the          litigant's  suit]  had a  catalytic  effect in  bringing  about a          desired result."  Langton  v. Johnston, 928 F.2d 1206,  1224 (1st                            _______     ________          Cir.  1991) (citing Nadeau v. Helgemoe, 581 F.2d 275, 278-79 (1st                              ______    ________          Cir. 1978) and Guglietti v.  Secretary of HHS, 900 F.2d  397, 398                         _________     ________________          (1st Cir. 1990)).  In Pearson  II, we  held that  plaintiffs here                                _______          were not  prevailing parties  in the  classic sense  because they          "did not win on  any significant issue in the  current litigation          and  no judgment was  entered in their  favor."  935  F.2d at 415          (citation omitted).13   Nonetheless,  we remanded the  case after          determining that  a substantial  question lingered as  to whether          plaintiffs' lawsuit had a catalytic effect in  bringing about the          modified Isolation Policy. Id.                                       ___                    On remand,  the district  court found  that appellants'          contribution to bringing  about the modified Isolationist  policy          was de minimis and thus did not warrant an award of fees.14                 __ _______                                        ____________________          13  In a footnote of  their brief, plaintiffs argue that they are          prevailing parties in  the classic sense of  achieving victory in          the  litigation itself.    We decline  plaintiffs' invitation  to          reconsider  our earlier  holding.   See,  e.g.,  U.S. v.  Rivera-                                              ___   ____   ____     _______          Mart nez, 931 F.2d 148,  150 (1st Cir. 1991) ("[T]he  phrase 'law          ________          of the case' signifies,  in broad outline, that a decision  of an          appellate tribunal on  a particular issue, unless  vacated or set          aside, governs  the  issue during  all subsequent  stages of  the          litigation in the nisi prius court, and thereafter on any further                            ____ _____          appeal.").            14  The district court held:                      Having reviewed the voluminous  record in                      preparation   for   the  trials,   having                                         -14-                    This court reviews  the district court's  determination          of   attorneys'  fees  under  42  U.S.C.     1988  for  abuse  of          discretion.   See generally Domegan  v. Ponte, No.  91-1625, slip                        _____________ _______     _____          op. at 11-12 (1st Cir. Aug. 10, 1992); Langton, 928 F.2d at 1225.                                                 _______          Having thoroughly scrutinized the record in this  case, we cannot          agree with the district  court's conclusion that the achievements          of plaintiffs' suit were de minimis.                                    __ _______                    We  have held  that  "[t]he catalyst  test 'applies  to          plaintiffs  who have  succeeded  in  achieving favorable  results          because of the filing of their    1983 claim, but have not had  a          final  judgment on the merits entered in their favor.'"  Langton,                                                                   _______          928 F.2d  at 1225  (citing Exeter-West Greenwich  Regional School                                     ______________________________________          Dist. v. Pontarelli, 788 F.2d 47, 52 (1st Cir. 1986)).  Under the          _____    __________          catalyst test,  plaintiffs must  prove that their  lawsuit caused          the sought-after  improvements (the causation component)  and the          improvements  were   of  more  than  "minor   significance"  (the          materiality component).   Langton,  928 F.2d at  1224-25 (quoting                                    _______                                        ____________________                      presided at the trials and  having combed                      the   same  record  to  write  a  lengthy                      opinion, I continue  to believe the early                      and intense involvement by Judge Wyzanski                      and  Judge  Garrity  and   the  continued                      involvement  of  other  judges   of  this                      court,  especially  Judge Young,  brought                      about   the   improvement   in   physical                      facilities and therapeutic treatment, and                      the  operating  stability  that  I  found                      existed in my  Opinion, August 28,  1989.                                     _______                      An extended discussion of  this difficult                      issue would serve no  purpose.  I  simply                      cannot   make   the   concrete   findings                      necessary in either case.          Memorandum and Order, November 20, 1991.            ____________________                                         -15-          Texas Teachers Ass'n, 489  U.S. at 792).   We address below  each          ____________________          requirement of the catalyst test.            A. Causation          A. Causation             _________                    Under  the  causation  prong  of  the catalyst  theory,          plaintiffs must  show  that their  lawsuit was  a "necessary  and          important factor in achieving  the improvements" in the isolation          policies and practices at the Treatment Center.  Nadeau, 581 F.2d                                                           ______          at  281.     The   district  court  concluded   that  plaintiffs'          contributions  to the  sequestration  policies was  insignificant          because, in its  view, "neither of  the plaintiffs' counsel  took          part in the formation  of the final, interim policy, or  aided in          its drafting."   However, the  facts underlying the  evolution of          Judge Young's injunctive orders  contradict this conclusion.  The          long and  tortuous history  of this litigation  demonstrates that          plaintiffs' attempt to obtain  relief during the summer and  fall          of  1988 caused the district  court to order  the modification of          defendants' isolation policies.                    In Nadeau,  we pointed out that  in determining whether                       ______          plaintiffs' lawsuit  caused the defendant to  act, the chronology          of events was  an important factor  to consider.15   581 F.2d  at          281.    An examination  of the  chronology  leading to  the final          Isolation  Policy yields only one  conclusion: the terms of Judge          Young's orders were in direct response to plaintiffs' motions and          the district court orders  adopted the substance if not  the form                                        ____________________          15   We also emphasized  that it  was not a  decisive factor  and          nothing in this opinion modifies that holding.                                         -16-          of most of plaintiffs' suggested modifications.                      Judge Young's final order of November 21, 1988, adopted          verbatim  the  following   terms  proposed  by  plaintiffs:   (1)          ________          defendants were bound by  a detailed isolation policy enforceable          as  a matter of  federal law; (2)  the term "days"  is defined as          "calendar  days,"  not  "working  days"; (3)  isolation  is  only          permitted in emergency situations; and (4) "emergency situations"          included  only  three  defined  categories.    Additionally,  the          district  court  adopted   plaintiffs'  suggested  definition  of          "isolation," adding only the  requirement that confinement be for          more than  eight hours.   Two  further modifications  proposed by          plaintiffs  were adopted  in  large part  by the  district court:          administrative  modification of the treatment plan was prohibited          unless a  psychiatrist concurred  in writing, and  only qualified          psychiatrists and  psychologists may  serve as  Initial Isolation          Clinicians and Isolation Review Clinicians.                      In   sum,  Judge   Young  issued   various  preliminary          injunctions  in  response  to  plaintiffs'  motions seeking  that          defendants be bound to the King decrees and the Revised Policies.                                     ____          In the end, it  was clear that plaintiffs' lawsuit  triggered the          district court  decision to bind  defendants to the  King decrees                                                               ____          and to modify the Isolation Policy to comply with the due process          rights of the inmates.           B.  Materiality          B.  Materiality              ___________                    Under the materiality prong of the catalyst theory, the          plaintiffs must  show that whatever changes  their lawsuit caused                                         -17-          at the Treatment  Center were not de minimis.   Langton, 928 F.2d                                            __ _______    _______          at 1225.   At a minimum,  "plaintiff must be  able to point  to a          resolution of  the dispute  which changes the  legal relationship          between itself  and the  defendant."   Texas Teachers Ass'n,  489                                                 ____________________          U.S. at 792.                    In Texas  Teachers Ass'n,  the Supreme Court  held that                       _____________________          the  key inquiry under Section 1988 is whether "the plaintiff has          succeeded  on   'any  significant   issue  in   litigation  which          achieve[d] some of the benefit the parties sought in bringing the          lawsuit . . .',"   489 U.S. at 791-92 (citing Nadeau, 581 F.2d at                                                        ______          278-79).  In ascertaining eligibility for a fee award, the degree          of  plaintiffs' success  is relevant  only to  the quantity  of a          reasonable  fee.  Id. at 790.   In the present case, the district                            ___          court  held without  explanation that  plaintiffs lawsuit  was of          "minor significance given the entire record."  The district court          apparently  measured plaintiffs'  achievements with  reference to          the overall goals  of plaintiffs in the other  consolidated case.          See Langton, 928 F.2d at 1212 (affirming district court's finding          ___ _______          that  plaintiffs failed  to carry  their burden  that defendants'          therapeutic treatment of inmates at the Treatment Center violated          the United States Constitution or two prior consent decrees).                      A  close  review  of plaintiffs'  achievements  --  the          injunctive  relief obtained  to  bind defendants  to the  Revised          Policies and to modify the Isolation Policy -- leaves us with the          firm  conviction that  the  district court's  outright denial  of          attorneys' fees is erroneous.                                           -18-                    The central change  in the legal  relationship -- as  a          matter of federal law  the defendants are now bound to follow the          modified isolation policies and procedures -- was largely, if not          solely,  brought as  a result  of plaintiffs'  efforts  to obtain          injunctive relief.   Courts have routinely  held that substantive          injunctive relief is not de minimis  and is a proper basis for an                                   __ _______          award  of  attorneys'  fees.    See,  e.g.,  Crowder  v.  Housing                                          ___   ____   _______      _______          Authority  of  Atlanta,  908  F.2d  843,  849  (11th  Cir.  1990)          ______________________          (district court abused its discretion in denying fees when it had          issued  permanent  injunction  ordering  housing  authorities  to          comply with  certain procedures and guarantees);  Rogers v. Okin,                                                            ______    ____          821 F.2d  22, 25  (1st Cir. 1987),  cert. denied,  484 U.S.  1010                                              _____ ______          (1988)  (fees proper  when plaintiffs obtained  injunctive relief          establishing  right  of  committed  mental  patients  not  to  be          forcibly  medicated  or  secluded,   except  in  clearly  defined          emergency situations).                    Indeed, before  plaintiffs  sued, defendants  were  not          complying with the King consent decrees or even their own Revised                             ____          Policies.    Although an  injunction  that  merely preserves  the          status quo may  constitute de  minimis relief, in  this case  the                                     __  _______          injunctions entered by the district court repeatedly "changed the          legal  relationship"  between  the  parties  to  the  benefit  of          plaintiffs.   Texas Teachers Ass'n, 489 U.S. at 792.   Defendants                        ____________________          are now as a matter of  federal law bound to a modified Isolation          Policy.                      In sum, plaintiffs' lawsuit vindicated the due  process                                         -19-          rights of the  inmates under  the King regime  by clarifying  the                                            ____          King decrees and forcing defendants  to adopt an Isolation Policy          ____          in compliance with the decrees.                                         III                                         III                    This  is the third time this case has been appealed and          the second appeal involving  a dispute over attorneys' fees.   We          see no need  for a fourth  remand, particularly since  plaintiffs          have included in  the appendix a lengthy computer  printout which          reflects  time  charges  for  counsel's  work  and  disbursements          itemized  on a  line  by line  basis  and affidavits  in  support          thereof.  De Jes s v. Banco Popular de Puerto Rico, 951 F.2d 3, 6                    ________    ____________________________          (1st Cir. 1991);  Jacobs v. Mancuso, 825 F.2d  559, 562 (1st Cir.                            ______    _______          1987); Rogers, 821 F.2d at 31.                 ______                    Plaintiffs admit that they obtained "less than complete          success,"  but they  argue that  the injunctive relief  gained is          "sufficient to warrant an award of fees based upon the time spent          on all  aspects of the  case."   Plaintiffs' Reply  Brief at  18.             ___          After  deducting  a  few   hours  found  redundant  or  otherwise          unnecessary, plaintiffs submitted a request for an award of  fees          in the amount of $736,456.03.                      Defendants have adopted an "all or nothing" approach in          their   opposition  to   plaintiffs'  fee   application.     They          essentially  assert  that  plaintiffs'  fee  request  is  grossly          exaggerated  and since  "no  attempt was  made  to segregate  the          amount of time spent on any  particular claim, total disallowance          is justified."   Appellees' Brief  at 26.   We have examined  the                                         -20-          record carefully  and conclude that defendants'  opposition lacks          merit.     In  fact,  the  district   court  arguably  encouraged          plaintiffs to file a submission for time spent  on all aspects of          the case when it  denied a motion filed by  defendants requesting          the  court  to order  plaintiffs to  segregate.   Cf.  Domegan v.                                                            __   _______          Ponte, No. 91-1625, slip op. at  45 n.35 (1st Cir. Aug. 10, 1992)          _____          ("failure [of fee  target] to  present evidence  that flat  rates          approved  by the district court were unreasonable means that [fee          target] cannot prevail on their 'flat rate' challenge") (emphasis                         _______          in original);   Rogers, 821 F.2d at  30 ("[T]he realities  of fee                          ______          award reviews compel  those who  would object to  such awards  on          appeal on the basis of time spent to select priority targets  and          marshal the facts as effectively as possible.").                    The  starting   point  in   determining  an  award   of          attorneys'  fees   under  Section  1988   is  that  it   must  be          "reasonable."  Hensley  v. Eckerhart,  461 U.S. 424  (1983).   In                         _______     _________          calculating  a  reasonable  attorneys'  fee, "the  most  critical          factor  is the  degree of success  obtained."  Id.  at 436; Texas                                                         ___          _____          Teachers Ass'n, 489 U.S. at 789-90.   If the plaintiff has failed          ______________          to prevail on  a claim  unrelated to the  successful claims,  the          hours  spent on  the  unsuccessful claim  should  be excluded  in          considering the amount  of a reasonable fee. Application of these          general principles leads us to set the amount of fees at $110,000          including expenses and costs.16                                         ____________________          16  This  figure represents approximately fifteen percent  of the          total award claimed.                                         -21-                    We have not hesitated to recognize that there are cases          which  do not require this court to  set forth an exacting, line-          by-line explanation of our conclusion that the requested award of          attorneys' fees must be reduced.  Ackerley Communications v. City                                            _______________________    ____          of  Sommerville, 901 F.2d 170  (1st Cir. 1990);  Hart v. Bourque,          _______________                                  ____    _______          798 F.2d 519 (1st Cir. 1986).  This is such a case.   This amount          reflects not only our determination that miscellaneous reductions          in  the  total award  requested was  necessary  "but also  a more          general sense  that a higher  award in these  circumstances would          not be 'reasonable.'"  Ackerley Communications, 901 F.2d at  170.                                 _______________________          We explain the general factors upon which we relied to reduce the          lodestar figure.                    First,  and  principally,   plaintiffs  only   achieved          limited success  on their claims.  They admit as much.  See Foley                                                                  ___ _____          v. City of Lowell, 948 F.2d  10, 19 (1st Cir. 1991) (paring award             ______________          to reflect degree of actual success).  Plaintiffs' assertion that          they are entitled to compensation for all hours spent on the case          for  proving the  necessity  to maintain  the modified  Isolation          Policy proves too much.  Indeed, we attach some significance to a          pre-trial motion filed by plaintiffs  seeking an interim award of          fees for counsel's work in obtaining the injunctive relief.17                                          ____________________          17   The interim fee  request was submitted on  January 17, 1989,          and it sought an  award of fees  for counsel's work in  obtaining          the  injunctive relief  in an approximate  amount of  $105,000 at          current rates.  As  grounds for the award, plaintiffs  pointed to          their success in obtaining  the preliminary injunctions of August          18 and August  26, 1988  and the subsequent  modification of  the          injunctions on August 20, September 22 and November 18, 1988.              We  emphasize that  plaintiffs subsequently  proved at  trial                                         -22-                    The main focus of the dispute at trial was  plaintiffs'          claims that the defendants violated  the equal protection and due          process clauses in failing to afford Treatment Center inmates the          legal  rights accorded  to other  mental health  patients  in the          Commonwealth, including  the  protections of  the  Commonwealth's          restraint  and   seclusion  statute.18      The  district   court          determined that plaintiffs had failed to prove by a preponderance          of the evidence  that the restraint and seclusion  statute should          apply to the Treatment Center and that the defendants had engaged          in a  pattern and  practice of violating  the King decrees.   See                                                        ____            ___          generally Pearson II, 935 F.2d 401 (1st Cir. 1991).            _________ _______                    Second,  the  level  of  limited  success  achieved  by          plaintiffs demonstrates that a  substantial number of hours spent          on factual discovery and legal research was devoted to matters on          which  the  plaintiffs  did not  prevail.    To  a large  extent,          plaintiffs'  counsel overreached  in their  constitutional claims          and  by going  to trial,  plaintiffs did  not serve  "'the public          interest by vindicating important constitutional rights.'"   City                                                                       ____          of  Riverside v.  Rivera,  477  U.S.  561, 572  (1985)  (citation          _____________     ______          omitted).  Although  it would be impractical,  if not impossible,          to  separate  the  time  spent  on  the  due  process  and  equal          protection claims  -- particularly  since the factual  issues are          closely  interrelated  --  we  conclude that  the  award  must be          reduced to  reflect the  limited success  achieved.   See,  e.g.,                                                                ___   ____                                        ____________________          that the Isolation Policy violated the King decrees.                                                 ____          18  See Mass. Gen. L. ch. 123,   21.              ___                                         -23-          Domegan v.  Ponte, supra (affirming district  court's decision to          _______     _____  _____          award   only  half   of  requested   attorneys'  fees,   although          plaintiffs'  counsel sought  compensation for  only one  third of          time spent on case).                     Finally,  we have  reviewed the  fee petition  and find          miscellaneous billing entries  that reflect hours  not reasonably          expended  on  the  litigation.     Hensley,  461  U.S.   at  588.                                             _______          Accordingly, we  have applied our "billing  judgment" to disallow          unreasonable claims.19                      We  have also  reduced the number  of hours  claimed to          adjust for overstaffing.   Exhibit B of  plaintiffs' motion shows          that approximately 15 lawyers billed hours for work  performed on          this case.  This  is an unreasonable number  of lawyers.   Courts          "should  ordinarily  greet  a  claim that  several  lawyers  were          required  to  perform  a   single  set  of  tasks  with   healthy          skepticism."  Lipsett v. Blanco, No. 91-2152, slip. op. at 8 (1st                        _______    ______          Cir. Sept.  23, 1992).   It is  conceivable that  a civil  rights          litigation may  be so complex and novel that a plaintiff may have          to retain more than  15 skilled civil rights lawyers  to succeed.          But this  is not  such a case.   At  the time  the complaint  was          filed, defendants  were  in  theory  bound by  the  King  consent                                                              ____          decrees and  they had  promulgated policies  which on their  face          complied with the decrees.   In simple terms, the  vindication of          plaintiffs' rights was to  a large extent a matter  of clarifying                                        ____________________          19   For example,  plaintiffs' counsel seeks  $15,105.11 for  the          preparation of the first motion for award of attorneys' fees.                                           -24-          the consent decrees, which did not require overreaching to assert          tenuous constitutional claims.20                    Likewise, the high  hourly rates billed by  plaintiffs'          law firm "presuppose particular familiarity and  expertise, which          should reduce" the number  of attorneys needed to litigate.   Cf.                                                                        __          Ackerley, 901  F.2d at 172; see also Foley, 948 F.2d at 20.  This          ________                    ________ _____          is  particularly  so  here  where plaintiffs'  two  lead  counsel          conducted   most,  if   not  all,   stages  of   the  litigation.          Ultimately,  plaintiffs have  failed to  articulate a  compelling          reason as to why  defendants should be taxed for  the duplicative          costs  of associating  a horde  of attorneys  with this  dispute.          Finally,  plaintiffs'  counsel,   by  overreaching   (continually          pushing for full fees  in the face of very limited success), have          forfeited any claim on appellate  generosity.  C.f., e.g.,  Lewis                                                         ____  ____   _____          v.  Kendrick, 944  F.2d 949  (1st Cir.  1991).   Considering this              ________          history, no further award of fees  or costs shall be granted with          respect to this appeal.                     Vacated  and remanded for  entry of judgment consistent                    _______________________________________________________          with this opinion.          _________________                                        ____________________          20   As  the district  court noted, plaintiffs'  equal protection          argument flew  in the  face of  this court's  decision in  Doe v.                                                                     ___          Gaughan, 808 F.2d 871 (1st Cir. 1986).   1989 Opinion at 58.   In          _______          Doe, we held that "[t]here is no constitutional requirement . . .          ___          that  all mental patients in state-run hospitals receive the same          rights or care."  Id. at 881 (citation omitted).                            ___                                         -25-